Citation Nr: 0527349	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to May 31, 2001, for 
the grant of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his sister-in-law, and his son




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO); jurisdiction over the veteran's appeal 
has since been transferred to the St. Paul, Minnesota RO.  
During the course of this appeal, the veteran was granted 
TDIU, however, he continues to disagree with the effective 
date granted for that disability.  This issue was remanded 
for further development in October 2003.  That development 
having been completed, this claim now returns before the 
Board.

The Board also notes that, while in October 2003, the issue 
of entitlement to an evaluation in excess of 20 percent for 
residuals of fragment wounds to the left leg with sural nerve 
injury was also before the Board.  However, the veteran, in a 
statement dated November 2004, indicated that he wished to 
only continue his effective date appeal for his claim of 
TDIU.  As such, the remaining issue in appellate status is as 
noted above.  However, that statement also appeared to 
indicate that the veteran also wished to express disagreement 
with the effective date assigned for his service connected 
left leg disability.  The RO must contact the veteran to 
clarify whether the veteran is also intending to appeal this 
issue, and if so, take appropriate action.



FINDINGS OF FACT

1.	The veteran's representative filed a claim in August 
1996 for TDIU.

2.	The veteran was given a combined 70 percent evaluation 
effective May 31, 2001, the date from which several 
increased ratings were granted.

3.	In June 2002, the RO granted individual unemployability 
and assigned the effective date of May 31, 2001, the 
date entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2001, 
for the award of individual unemployability, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  In the rating decisions on appeal, 
the Statement of the Case dated September 1998, the 
Supplemental Statements the Case dated January 2003 and March 
2005, a VCAA letter dated March 2001, and Board remands dated 
July 2001 and October 2003, the RO informed the veteran of 
the evidence necessary to support his claim, and included the 
pertinent regulations that applied to the veteran's claim.  
The veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in May 2001.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


Factual Background

The veteran essentially argues that he should be granted TDIU 
from February 1998, when he filed a claim for individual 
unemployability, and not from May 31, 2001, the current date 
assigned.  The veteran was granted that effective date 
because that was the date of his videoconference hearing, at 
which it was felt that he raised the issues of increased 
rating for his service connected right arm and left leg 
disabilities, and service connection for a cyst of the left 
leg.  The veteran was granted service connection for a cyst, 
and increased ratings for his right arm and left leg 
disabilities, effective May 31, 2001, which was considered 
the date of claim of these disabilities.  And since, as of 
that date, the veteran had the schedular disability 
percentage requirements under 38 C.F.R. § 4.16 for a grant of 
TDIU, the veteran was granted TDIU as of that date.

Historically, the Board notes that the history of the 
veteran's case is complex.  Initially, the veteran was 
granted TDIU by an August 1981 rating decision, effective 
December 1980.  This decision was based primarily on a 
statement from a physician who indicated that the veteran 
was, with his level of disability, unemployable.  Also of 
note are the levels of disability the veteran was assessed 
with at that time, including 30 percent for his right arm, 30 
percent for his left leg, 10 percent for a scar of the neck, 
10 percent for tinnitus, 10 percent for a scar of the back, 
and noncompensable ratings for a scar of the right leg and 
hearing loss.

Unfortunately, the veteran was thereafter incarcerated in 
October 1989; and as such, his benefits were reduced to a 10 
percent evaluation, and his individual unemployability was 
suspended.  The veteran was released from prison in November 
1991, and thereafter asked for his benefits to be restored, 
to include individual unemployability.  However, after the 
veteran's release, he was provided new VA examinations to 
determine the current level of severity of his disabilities, 
and a June 1992 rating decision found that these examinations 
showed the veteran's service connected conditions had 
decreased in severity, and thus the veteran's evaluations for 
his service connected right arm and left leg disabilities 
were each proposed to be reduced to a 10 percent evaluation.  
That rating decision found that since the veteran's 
disabilities had decreased in severity, his schedular 
evolutions had dropped to the point that he was also no 
longer entitled to individual unemployability.  A July 1993 
rating decision confirmed the decreased evaluations for the 
veteran's service connected disabilities, and denied the 
veteran entitlement to TDIU.  A statement of the case was 
issued November 1993 as to the veteran's reduced 
disabilities, and the issue of TDIU.  However, a May 1997 
Board decision found that the veteran had not submitted a 
valid notice of disagreement as to the issue of individual 
unemployability, since the veteran's prior notice of 
disagreement, and substantive appeal, only addressed the 
issues of restoration of the veteran's 30 percent evaluations 
for his left leg and right arm disabilities.  However, that 
Board decision noted that the veteran's representative had 
raised the issue of TDIU in correspondence dated August 1996 
and March 1997, and therefore referred this issue to the RO.  
Of further note is that the May 1997 Board decision found 
that the veteran was properly rated as 10 percent disabling 
for his service connected left leg and right arm 
disabilities, and did not find that the veteran was entitled 
to a restoration of these disabilities.  The veteran did not 
appeal this decision.

However, in February 1998, the veteran filed a claim for an 
increased rating for his left leg disability, and entitlement 
to TDIU.  A July 1998 rating decision denied the veteran's 
claim for increase, and denied the veteran TDIU.  The veteran 
perfected an appeal of these issues, and was granted a 
videoconference hearing before the undersigned Veterans Law 
Judge.  That hearing was held on May 31, 2001, and at that 
time, the veteran was found to have brought up several 
additional issues; and as well testified that he felt his 
left leg disability had worsened since he was last examined.

In July 2001, the Board remanded the issue of entitlement to 
an increased evaluation for the veteran's service connected 
left leg disability, because the veteran testified at his 
hearing that this disability had worsened since his last 
examination, and the issue of entitlement to TDIU, as the 
veteran, at his hearing, was felt to have put forth 
additional issues, including service connection for a growth 
of the back of the left leg, and entitlement to an increased 
rating for his service connected right arm disability, and 
hearing loss, which were felt to be inextricably intertwined 
with the issue of TDIU, and for which it was felt that the 
veteran required VA examinations, to address the present 
level of severity.

A rating decision dated January 2003 increased the veteran's 
evaluation for his right arm to 40 percent, increased his 
service connected left leg disability evaluation to 20 
percent, granted the veteran's evaluation for a cyst of the 
left leg at a 10 percent evaluation, and continued the 
veteran's other evaluations.  This grant of service 
connection and grant of increased ratings were made effective 
May 31, 2001, the date of the veteran's videoconference, as 
those issues were felt to have been raised at that time.  
These new evaluations combined to a 70 percent evaluation, 
effective May 31, 2001.  As the veteran first met the 
schedular requirements for TDIU as of that date, he was then 
granted entitlement to TDIU as of that date.


Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).  But see Harper v. Brown, 10 
Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran was given a proper effective date of May 31, 
2001, for the grant of entitlement to TDIU.

Initially, the Board notes that the date of the veteran's 
claim is August 1996, and not February 1998.  In this regard, 
the Board notes that, while the veteran did file a claim for 
TDIU in February 1998, the Board noted in its May 1997 remand 
that an August 1996 statement from the veteran's 
representative should be construed as a claim for TDIU.  
Although the RO did not adjudicate the veteran's TDIU claim 
until receiving the veteran's February 1998 claim, the Board 
finds that the veteran's claim dates to August 1996.

However, as stated above, the effective date of a claim is 
the date of claim, or date entitlement arose, whichever is 
later.  As noted above, a grant of entitlement to TDIU has a 
specific schedular requirement, specifically either only one 
disability, rated at 60 percent or more, or two or more 
disabilities, with at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
evidence of record clearly indicates that the veteran did not 
meet these schedular requirements until May 31, 2001, the 
date he was granted increased ratings combining to 70 
percent.  As such, the date of the veteran's entitlement to 
TDIU is May 31, 2001; the later of the date of claim or date 
entitlement arose; and therefore the proper effective date 
for the grant of TDIU.  As the veteran has been granted TDIU 
from May 31, 2001, the Board finds that the preponderance of 
the evidence is against the grant of any earlier effective 
date.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to an effective date prior to May 31, 2001, for 
the grant of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


